Citation Nr: 1128688	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for claimed bilateral athlete's foot.

2.  Entitlement to initial ratings for the service-connected degenerative disc disease (DDD) of the lumbar spine in excess of 10 percent prior to May 3, 2008 and in excess of 20 percent beginning on May 3, 2008.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the National Guard for many years with periods of active duty from April to July 1982 and from October 2003 to September 2004.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2005 that granted service connection for a low back disability and assigned a 10 percent rating and a rating decision in March 2006 that denied service connection for bilateral athlete's foot.

In January 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In August 2007, the Board remanded these matters to the RO for additional development of the record.

Thereafter, the RO increased the rating of the service-connected low back disability to 20 percent, effective on May 3, 2008. 

Since the Veteran has not expressed satisfaction with the higher rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993)  


FINDINGS OF FACT
 
1.  The Veteran is found to have presented credible lay statements of having had athlete's foot while performing field training during service.

2.  The currently diagnosed bilateral athlete's foot is shown as likely as not to have had its clinical onset during the Veteran's service.

3.  Prior to January 2006, the service-connected low back degenerative disc disease is shown to have been manifested by forward flexion to 85 degrees without an additional functional loss due to pain and a combined range of motion of greater than 170 degrees; there is no evidence of abnormal spine contour, ankylosis or incapacitating episodes.

4.  Beginning in January 2006, the service-connected low back degenerative disc disease is shown to have been manifested by a functional loss due to pain that more nearly approximates that of forward flexion of the thoracolumbar spine restricted to less than 30 degrees; neither intervertebral disc syndrome productive of incapacitating episodes nor unfavorable ankylosis of the thoracolumbar spine is demonstrated.

6.  Beginning in September 2005, the service-connected low back disability is shown to be productive of a separately ratable neurological deficit involving the left lower extremity consistent with no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral athlete's foot is due to disease that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected low back degenerative disc disease prior to January 2006 have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.71a including Diagnostic Code (Code) 5242 (2010).

3.  The criteria for the assignment of an increased rating of 40 percent, but not higher, for the service-connected low back degenerative disc disease beginning in 2006 have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.71a including Diagnostic Code (Code) 5242 (2010). 

4.  The criteria for the assignment of a separate rating of 10 percent, but not more for the service-connected-connected DDD of the lumbar spine on the basis of neurologic manifestations involving the left lower extremity have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1) , 4.7, 4.71a including Diagnostic Code 8520 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

To the extent that the action taken hereinbelow is favorable to the Veteran regarding service connection, further discussion of VCAA is not required.

As the March 2005 rating decision on appeal granted service connection for a low back disability, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in December 2005.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating and adjudication purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Service Connection

Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In general, to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran's service treatment records reflect treatment for foot disorders other than athlete's foot.  The May 2004 medical history and physical examination reports are negative for any complaint, finding or diagnosis of a skin disorder.

The earliest documented evidence of athlete's foot is noted in a June 2005 private treatment record.  The Veteran complained of having had intermittent episodes of foot fungus for years.  

In January 2007, the Veteran testified that, as a foot soldier out in the field, his feet would be soaked for days and without a change of socks very often.  While in the field, the medics gave him foot powder to keep his feet dry.  He also was treated for this condition by his family physician.  It still occurred intermittently no matter how well he took care of his feet.  

In December 2008, the Veteran was afforded a VA examination.  The claims file was reviewed by the physician and pertinent aspects of the Veteran's reported history were noted.   An examination confirmed the diagnosis of bilateral athlete's foot, which was considered severe.  The opinion was that it is as likely as not that the Veteran's athlete's foot (bilateral) had its onset while on active duty and in the field.  

The examiner commented that the Veteran's field duty in a hot humid climate and his inability to access showers in the field or change his socks predisposed him to the development of athlete's foot.   

Although there is no documented evidence of athlete's foot in the Veteran's service treatment records, he has presented credible lay statements of having had the condition in service and receiving treatment in the field for his athlete's foot.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds that the statements about circumstances surrounding the onset of athlete's foot as well as the occurrence of athlete's foot in the field as described by the Veteran are both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral athlete's foot as likely as not had its clinical onset during his period of service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Increased Rating

Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As this appeal is from the initial ratings assigned with the grant of service connection, "staged" ratings are for consideration, and they have been assigned by the RO.

The service-connected DDD of the lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

The General Rating Formula for Diseases and Injuries of the Spine (General formula): (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) provides the following rating criteria with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation is assignable where there is forward flexion of the thoracolumbar spine greater than 60 degrees but no greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertical body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assignable where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

A note (2) to this code indicates that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5243 (intervertebral disc syndrome), an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period.

An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

At a January 2005 VA examination, the Veteran reported having low back pain that was sharp and radiated to the tailbone and occasionally into the groin.  He denied having radiation to the legs or urinary or bowel problems.  His low back disorder was aggravated by physical activity, prolonged standing, running, bending, or twisting and produced flare-ups that lasted from 10 to 30 minutes.  The pain was relieved with medication.  There was no evidence of neurological symptoms.  He was currently employed as a heavy construction worker, and while the pain bothered him, it did not get in the way of his work.  

On examination of the lumbar spine, the Veteran's extension was to 25 degrees; flexion was to 90 degrees; lateral flexion to the left was to 35 degrees; lateral flexion to the right was to 40 degrees; and rotation was to 60 degrees.  

Neither spinal tenderness nor muscle spasm was detected.  Motor strength in the lower extremities was 5/5, reflexes were 2+ in the lower extremities, and sensory responses were intact.  The examiner noted that the Veteran had flare-ups of pain that were aggravated by heavy physical activity.  

There was noted to be some pain on range of motion testing that could further limit his functioning especially if he was involved in heavy physical activity all day, but this could not be expressed in terms of additional limitation of motion with any degree of medical certainty. 

In September 2005, the Veteran complained of increased low back pain since he started working out.  He was also reported having some numbness on the lateral aspect of his left foot for one week and not being aware of any injury or other problem with his left leg.  He denied having weakness or incoordination of the left leg, stumbling or falling, or bowel/bladder incontinence.  He ambulated without any significant antalgic gait or limp.  

On examination, the SLR was negative, bilaterally, at greater than 60 degrees.  In the lower extremities, there was symmetry without atrophy in the musculature; motor strength was 5/5, bilaterally; dorsiflexion and plantar flexion were intact, bilaterally; and his reflexes were 2+.  There was somewhat decreased sensation in the lateral aspect of the left foot.  

The Veteran provided copies of a March 2004 MRI report that showed some narrowing of disc space at L4-L5 with some protrusion of disc and some encroachment on the nerve root, posteriorly.  The assessment included that of low back pain with radiculopathy.  

In a January 2006 Substantive Appeal, the Veteran reported worsening of his service-connected low back disability during the past several months.  His legs became numb, and he felt like he was carrying bricks.

Private treatment records in July 2006 noted the Veteran's general complaints of low back pain, but more detailed information was not provided.  

VA treatment records in 2006 and 2007 showed that he received physical therapy for his low back disability.  

In January 2007, the Veteran testified that he had muscle spasm and numbness in his back.  The duration of the numbness could be from 15 to 30 minutes depending on his activity.  The frequency of these episodes also depended on the type of activity he was doing.  When the pain was bad at night, he tried to walk it off.  He was able to bend down without significant difficulty, but rising up again was the problem.  His back symptoms were treated with a corset-type brace and TENS unit.  There were times when the pain was so severe that he had trouble getting out of bed.  He was given injections that helped a lot.  He did not take time off work due to his back and had not had any back surgery.  The Veteran reported having numbness in his feet.  

A March 2007 VA neurosurgery note indicated that the Veteran was stable and that there were no changes in bowel or bladder.  He continued to have back and leg pain that radiated to the bottom of his left foot.  An MRI of the lumbar spine had been relatively normal except for mild global degenerative disease and bulging at L5-S1 that caused mild left S1 nerve root compression.  The physician explained that the Veteran's work using a jack hammer probably made his symptoms worse and that he should not be involved in heavy lifting.  

A March 2007 letter from a VA physician stated that the Veteran was limited from standing for no greater than 30 minute intervals with rest for 15 to 30 minutes between standing intervals.  He stated that this was a permanent restriction.  

On May 2008 VA examination, the Veteran reported that the severity of his pain on a daily basis was 9/10.  He endorsed subjective weakness in his legs and occasionally used a cane to get around.  He could walk for approximately 30 minutes or for 1 mile.  There was no history of unsteadiness or of falls.  He had significant pain on a daily basis due to his job, but had not missed any work as a result of back pain.  He had difficulty at home lifting anything heavier than 5 pounds and driving greater than 30 minutes, which was a large part of his job.  There had no physician prescribed bed rest during the past 12 months.  He denied having any bowel or bladder complaints.

On examination, the Veteran's forward flexion of the lumbar spine was from 0 to 40 degrees actively and passively with pain throughout the entire arc of motion.  His extension was from 0 to 10 degrees actively and passively without pain.  His lateral flexion was from 0 to 10 degrees actively and passively with pain throughout the entire arc of motion.  His lateral rotation was from 0 to 20 degrees actively and passively with pain throughout the entire arc of motion.  

The Veteran's pain was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  There was no objective evidence of painful spasm, motion, weakness or tenderness.  The spinal contour was preserved, and his gait was normal.  

There was no evidence of fixed or postural abnormality in dermatomes from L4-S1.  Motor strength was 5/5 in the lower extremities.  The patellar and Achilles tendon reflexes were 1+, bilaterally.  There was no increase or decrease in pain in range of motion with repetitive range of motion testing.  

The examiner indicated that, since the Veteran had pain with range of motion testing, it was conceivable that pain could further limit his function; however, it was not feasible to attempt to express this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

An August 2008 MRI of the lumbar spine revealed a moderate sized broad-based herniated disc on the left side at L5-S1, which was worse than what was shown on the previous study from July 2006.

Private and VA treatment records in 2008 and 2009 indicated the Veteran received spinal injection for his low back disability.

The RO assigned an increased rating of 20 percent effective on the date of the May 2008 VA examination.

On this record, the Board finds that the service-connected low back injury with degenerative disc disease to be productive of a disability picture that clearly approached and more nearly resembles that of forward flexion of the thoracolumbar spine limited to less than 30 degrees since January 2006.

The Board finds that the May 2008 VA examination demonstrates findings consistent with a worsening of the service-connected low back disability.  Significantly, when tested, his flexion was limited to 40 degrees with pain noted throughout the entire arc of motion.  Further, bilateral lateral rotation and bilateral lateral flexion were also limited with pain throughout the entire arc of motion.

Moreover, the Veteran first reported a recent onset of worsening symptoms in January 2006.  Although no formal testing was done prior to the VA examination to quantify the degree of impairment and worsening symptoms, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Moreover, the records dated in 2006 show that the Veteran underwent physical therapy for his service-connected low back disability.

The medical evidence in 2007, as well as his testimony, reflect his use of a back brace and TENS unit.  He also reported increased symptoms with activity and pain that interfered with his sleep.  A physician also indicated that the Veteran's work probably worsened his symptoms and that a permanent restriction for prolonged standing of no greater than 30 minutes was warranted.  

He is also shown to have received spinal injections in 2008 and 2009 to manage his low back pain.

Based on a careful review of the record, the Board finds that, when the complaints and findings beginning in January 2006 are  considered in connection with results of the May 2008 VA examination, the service-connected low back disability picture is shown to more closely resembles the criteria warranting the assignment of a 40 percent rating.

However, neither unfavorable ankylosis of the entire thoracolumbar spine nor intervertebral disc syndrome with incapacitating episodes is even suggested.  

Prior to January 2006, there are no objective or subjective indicators or manifestations that warrant a rating in excess of 10 percent.  The range of motion studies on the January 2005 VA examination represented forward flexion greater than 85 degrees with a combined range of motion greater than 170 degrees and there was no abnormal gait or spinal contour.  There were also no additional factors that, when considered, would show that the disability picture warrants a higher rating.  

Incapacitating episodes with physician prescribed bed rest or ankylosis of the lumbar spine were not shown.

Thus, a preponderance of the evidence is against a rating in excess of 10 percent prior to January 2006.

The General Formula notes that a separate rating may be considered and assigned for objective neurological manifestations of the service-connected low back disability.  See Note 1.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  

When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The March 2004 MRI of the lumbar spine revealed nerve root encroachment.  However, the Veteran was not noted to have neurological complaints until September 2005 when he complained of recent numbness in his left foot.  

The Veteran's complaints of left lower extremity numbness continued, and the record includes an assessment of low back pain with radiculopathy.  The 2008 VA examination showed a slight decrease in his reflexes when compared to the VA examination in 2005.

This evidence supports assignment of a separate rating on the basis of an objective neurological impairment involving the left lower extremity beginning in September 2005.  

Because the symptomatology continues to show no more than pain radiating into the lower extremity and a slight decrease in reflexes in the extremity, a 10 percent rating is assigned.  His symptoms are only shown to be mild as manifested by only deceased sensation. 

Prior to September 2005, there was no evidence of neurological complaints associated with the nerve root encroachment.  Therefore, a separate rating prior to this date is not warranted based on the record.

The Board must also determine whether this matter should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 3.321 (2010).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

When comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal is contemplated by the rating schedule.  The Veteran's low back disability is manifested predominantly by limited motion and an additional loss due to pain that is contemplated by the ratings assigned in this decision.  Thus, an unusual or exceptional disability picture is not presented.    

Under these circumstances, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Service connection for bilateral athlete's foot is granted.

A rating in excess of 10 percent prior to January 2006 for the service-connected low back degenerative disc disease is denied.

An increased rating of 40 percent, but no more for the service-connected low back degenerative disc disease is granted beginning in January 2006, subject to the regulations controlling disbursement of VA monetary benefits.

A separate rating of 10 percent for the service-connected low back degenerative disc disease on the basis of radiculopathy involving the left lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


